Title: To George Washington from Jonathan Boucher, 5 March 1772
From: Boucher, Jonathan
To: Washington, George



Dr Sir
Prince George’s County [Md.] March the 5th 1772.

At length I have seen an Abstract of the Will of The Lord Baltimore: more absurd, & more vexing than You will easily believe. It appears to have been made Fifteen months before his Death, in Venice, & is as follows.
To Mrs Browning (Sister of Mrs Eden) & Mrs Eden, each—£10,000 on condition, that They sign a Release to all Claim on the Province.
To Robt Eden, Robt Morris (a busy Lawyer, & lately Secretary to the society of the Bill of Rights) Hugh Hammersley (lately Ld B——’s Steward or Agent in England) Richd Prevost (his Attorney, & of a good Character) Esqrs. his Exrs, on Condition They prove the Will within twelve months, each—£1500.
To Robt Eden one hundred pounds per annum.
To Henry Harford (a natl Son, abt 13 years of age) the Province[.] Rem[ainde]r to Frances Harford—Remr to Mrs Eden.
To Henry Harford—£30,000.
Remr to Frances Harford—Remr to Mrs Eden.
To Frances Harford £30,000. Remr to Henry Harford—Remr to Mrs Eden.
To Mrs Hales (a Woman whom He has been dragging round Europe, &, for a Lady of easy Virtue, of good Character) £1000.
To two Miss Haless (his Daughters by the above Mrs Hales) each £2000.
Hen: & Frances Harford residuary Legatees.
I think I remember nothing more; &, if I mistake not, You will think This quite enough. Two Wills that He had left in England, in both of which I believe He had left the Province, & the Bulk of his Fortune, amounting, it is said, to more than £100,000, were remanded & destroy’d: tho’ there has not been known any Coolness between them, but, on the contrary, an increasing

affection, at least, in professions. I am but little able to inform You what Steps the Governor intends to take, tho’ I happened to be with Him, when He received the Will: only that He resolved to try to overset it, & with good Hopes of Success. They suppose the Province to be of that Kind of Property which is not deviseable, contrary to the opinions espoused some time ago, when there was no doubt but the Will was in Favour of Mrs Eden or her Family; & find Precedents in the Case of The Duke of Athol with respect to the Isle of Man. In Case of Success, then, You see, the two Sisters will be Coheiresses, &, of Consequence, Mrs Eden come in for but half: which, however, will be no contemptible Acquisition. You will readily believe how heartily I join with You in wishing Success to this only reputable Branch of a Family once so respectable: but, in Truth, their prospects seem sadly overcast; &, at least, They have a World of Difficulties to encounter.
If any Thing that a wicked & a foolish Man does, cou’d justly be Matter of Wonder, this Will wou’d really be unaccountable. Till now, this Boy was scandalously neglected: his Mother long ago displac’d on a very scanty Pension. Whilst Mrs Hales was thought to possess a plenary influence over Him, was constantly with Him, as well as her Children.
I shall hardly need to say what Confusion this Event is likely to produce amongst us. The general Opinion seems to be, that the Crown, if not urged by an attention to the Safety of the Subject, yet as constitutional Guardian to the illegitimate Boy, will immediately appoint to the Government. The Northern Papers, I hear, have already mention’d Mr Zachary Hood, the Man that came in here as Stamp-Master, for the Govr. I think it far more probable that your Friend Coll Mercer will be the Man; unless Governor Eden & his Friends shou’d apply, which hitherto He seems by no means determined upon. It certainly is, by no means, a very romantic Conjecture, to imagine that We shall now ere long become a royal Government: a Revolution, but little wish’d for by the people here.
I hardly ever have seen a Man bear the Shock of ill news with such Composure as the Governor: undoubtedly, nothing was remoter from his Expectations, than so absurd & reproachful a Distribution of so immense an Estate, which He had been repeatedly assur’d wou’d belong to his Family. Mrs Eden indeed is

more affected. She well may, having been tormented by him thro’ the whole Course of her Life, &, at last, most villainously dup’d & cheated. Cajol’d by his specious Assurances, the Govr was tempted to give up his Prospects in the Army, which were flattering; & Mrs Eden, decoy’d hither ⟨g⟩reatl⟨y⟩ against her Inclination. It is happy for them, that They have ⟨mutilated⟩ & Comfor⟨ta⟩ble Competence to retire to, fortunately out of his Re⟨mutilated⟩.
The ⟨Gov⟩r begg’d Me most cordially to thank You for your Friend⟨mutilated⟩ & to assure You of his great Esteem & Regard for You. I expect ⟨mutilated⟩ next Week, &, had You been at Home, We shou’d certainly have ⟨mutilated⟩ other tempted You to join Us. He has got You a very handsome & ⟨mutilated⟩ Whale Boat, for £20, which, I fancy is by this Time at Mount ⟨mutilated⟩.
I beg the Favour of You to Speak to your two Printers, & p⟨mutilated⟩ my News-Papers, if by this Time, I owe them for a Year. I shall ⟨mutilated⟩ also, You will be so good as remind Them to direct for Me To the Care of ⟨mutilated⟩ Merchts in Bladensburg, as I have hardly seen one Virga Paper since Xmas ⟨mutilated⟩ Purdie & Dixon will oblige Me by sending Me, the Address of the Clergy to ⟨mutilated⟩ward, & Dr Chandler’s Appeal &c. & Gwatkins’s Ansr which I have seen advertis’d by Him.
I hope to see you in Maryland soon after your Return, &, in the mean Time, am, Dr sir, Yr afft. Frd & most obedt hble Servt

Jonan Boucher

